-Motion granted to the extent of amending the remittiturs to recite the following: “Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Defendants contended that their rights under the Fourth and Fourteenth Amendments to the Constitution were violated respectively, by unlawful searches and seizures and by the use of alleged confessions after denial of the right to counsel.”
Concur — McNally, J. P., Stevens, Eager, Steuer, and Witmer, JJ.